Citation Nr: 0624615	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-00 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for a right shoulder 
disability (claimed as right shoulder impairment).  

3.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1970 to April 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  

In August 2003, the RO denied the claim of entitlement to 
service connection for posttraumatic stress disorder (PTSD), 
entitlement to service connection for a right shoulder 
disability (claimed as right shoulder impairment), and 
entitlement to service connection for a low back disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In the October 2001 statement, the veteran claimed 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  In the veteran's February 2002 statement in 
support of the claim, he claimed entitlement to service 
connection for residuals of a back injury and for residuals 
of a bilateral shoulder injury.  In August 2003, the RO 
denied all of these claims.  Note, however, that the RO 
awarded service connection for residuals of a left clavicle 
fracture.  For the reasons explained in detail below, the 
Board's determines that prior to adjudication of these 
issues, additional procedure and substantive development is 
required.  

The claims file includes evidence of a current PTSD 
diagnosis.  The veteran claims that the current diagnosis of 
PTSD is due to the in-service motorcycle accident and he also 
relates his PTSD to in-service stressors that occurred while 
serving in Vietnam.  He has reported the following stressors: 
witnessing a marine's death, witnessing children in Vietnam 
blow themselves up, and feelings of stress from not always 
having access to a weapon during service.  In February 2002, 
the RO provided the veteran with a correspondence which 
essentially asked the veteran to provide specific details 
pertaining to the claimed in-service stressors which he 
believes caused PTSD.  In a March 2002 statement, the veteran 
responded to the RO's correspondence.  The Board notes that 
the information pertaining to the veteran's stressors do not 
contain sufficient information so that his claimed stressful 
events can be verified.  The veteran should be informed of 
the importance of submitting specific information (names of 
individuals involved, dates, units involved, etc.).  If 
specific information is obtained, such information should be 
forwarded to the United States (U.S.) Army and Joint Services 
Records Research Center (JSRRC) for verification of the 
veteran's alleged stressors.  

The veteran initially maintained that the he was entitled to 
service connection for residuals of a bilateral shoulder 
injury.  In August 2003, the RO awarded service connection 
for residuals of a left shoulder clavicle fracture and 
assigned a 20 percent rating, effective October 2001.  He 
continues to claim entitlement to service connection for 
right shoulder impairment.  
The VA medical treatment records show that the veteran's 
surgical history is significant for a rotator cuff tear of 
the right shoulder.  The record also shows that the veteran 
complained of pain and tingling in the shoulders.  The Board 
finds that the veteran should undergo VA examination to 
obtain a medical opinion which addresses whether the veteran 
1) has a current right shoulder disability, and 2) whether 
the veteran has a current right shoulder disability which is 
related to his period of active service.  Further, the 
examiner should also discuss whether the veteran has a 
current right shoulder disability that is proximately due to, 
or aggravated by the service-connected residuals of the left 
clavicle fracture.  

The post-service VA medical treatment records show that the 
veteran is diagnosed as having a low back disability.  The 
veteran maintains that he currently suffers from a low back 
disability as a result of the in-service motorcycle accident.  
The service medical records show that he complained of back 
pain during his period of service.  The post-service VA 
medical record, dated in November 2001, shows that the 
veteran was diagnosed as having lower lumbar muscle strain.  
The VA medical record, dated in June 2003, shows that the 
veteran was diagnosed as having lumbar radiculopathy.  The 
evidence also demonstrates that the veteran has been involved 
in at least one post-service motor vehicle accident.  The 
claims file does not contain a medical opinion which 
addresses whether the current low back disability was 
incurred during the veteran's period of service.  

In view of the fact that the evidence shows that the veteran 
has a current low back disability, the Board finds that the 
veteran should be provided an opportunity to undergo VA 
examination to obtain the etiology of any currently diagnosed 
low back disability.  

The procedural development matters in this appeal involve the 
notice requirements of the Veterans Claims Assistance Act 
(VCAA), which is applicable to this appeal.  A VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in the his possession 
that pertains to the claim.  The notice letter should be 
provided prior to the initial unfavorable decision from the 
Agency of Original Jurisdiction (AOJ).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the veteran 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence is necessary to 
substantiate the claims of entitlement to service connection 
for PTSD, entitlement to service connection for a right 
shoulder disability, and entitlement to service connection 
for a low back disability.  He was not, however, provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in the event that service 
connection is granted.  Therefore, on remand, the veteran 
must be provided with a VCAA notice letter which complies 
with the requirements outlined in Dingess.  

As a final note, the VA medical treatment records indicate 
that the veteran is in receipt of Social Security 
Administration (SSA) disability benefits.  VA has a duty to 
obtain these records.  The claims file does not include a 
request for these records and there are no SSA disability 
records in the claims file.  Therefore, on remand, the SSA 
records, as well as any associated medical records, should be 
requested, obtained, and associated with the claims file.  If 
the SSA disability records cannot be obtained, documentation 
indicating any unsuccessful efforts should be included in the 
claims file.  

Accordingly, these claims are REMANDED to the RO, via the 
Appeals Management Center (AMC), for the following actions:

1.  Please send the veteran a notice 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), 
and that includes the notice requirements 
as outlined in Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006).  
The notice should include information 
regarding the disability rating and the 
effective date to be assigned in the 
event that the service connection claims 
are granted.  

2.  Contact the Social Security 
Administration (SSA) and request any 
existing SSA disability records.  
Specifically, obtain any decision based 
on the veteran's claim for SSA disability 
benefits, as well as the medical reports 
that were used to render the decision.  
Associate these records with the 
veteran's claims file.  

3.  Contact the veteran and give him an 
opportunity to submit any additional 
details or information regarding his 
claimed in-service stressors.  Remind him 
that he has reported the following 
stressors: witnessing a marine's death, 
Vietnamese children that blew themselves 
up, and stress from not always having 
access to a weapon during service.  This 
may be accomplished by sending the 
veteran a Posttraumatic Stress Disorder 
(PTSD) Questionnaire form and requesting 
that he provide the necessary information 
for VA review.  

4.  If the veteran provides specific 
information pertaining to his claimed 
service stressors.  Contact the JSRRC and 
attempt to verify the veteran's claimed 
in-service stressors.  In the event that 
the JSRRC is in fact unable to verify or 
provide information that would tend to 
corroborate any of the alleged in-service 
stressors, request that JSRRC provide 
documentation indicating that efforts to 
locate information that would potentially 
corroborate the veteran's alleged in-
service stressors were unsuccessful.  

5.  Schedule the veteran for VA 
examination for the purpose of 
determining the nature and etiology of 
any currently diagnosed low back 
disability and/or disability of the right 
shoulder.  The veteran's claims file and 
a copy of this REMAND must be made 
available to and reviewed by the 
examining physician.  Following the 
examination, the examiner should address 
the following:

a.  State whether the veteran is 
currently diagnosed as having a low 
back disability.  Clearly identify 
the diagnosis(es).  

b.  State whether the veteran is 
currently diagnosed as having a 
right shoulder disability.  Clearly 
identify the diagnosis(es).  

c.  Provide an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely that not (i.e., 
probability less than 50 percent) 
that any currently diagnosed low 
back disability is related to the 
veteran's period of active service.  

d.  Provide an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely that not (i.e., 
probability less than 50 percent) 
that any currently diagnosed right 
shoulder disability is related to 
the veteran's period of service or 
whether any currently diagnosed 
right shoulder disability is related 
to the service connected residuals 
of the left clavicle fracture.  In 
this regard, the examiner should 
state whether the veteran's service-
connected left shoulder disability 
caused or aggravated any right 
should impairment found.

e.  Address the significance, if 
any, of the veteran's in-service 
motorcycle accident, which is 
documented in the service medical 
records, and the significance of any 
post-service motor vehicle accident.  

The physician's report should include a 
complete rationale for all opinions 
expressed.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims file.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
the claims.  

7.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2005), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

8.  The RO should readjudicate these 
claims, and if the benefits sought on 
appeal remain denied, the veteran should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  The 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims which are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


